Judgment unanimously affirmed, with costs. Memorandum: The proof in this appeal from an award of $160,000 in condemnation amply supports the court’s determination. The decision, however, contains no breakdown of the various components of the award and does not designate the method of valuation used in arriving at its final determination. In affirming the judgment we have used the economic approach which is well established in the record. We find a fair net annual rental from the building to be $12,050 after deducting 5% for vacancies and $7,900 for expenses. The fair market value of the land we find to be $89,000. Of the total net income we attribute 6%, or $5,340 to the land, leaving income attributable to the improvements of $6,710. Capitalizing this amount at 10%, we arrive at a value for the building of $67,100. Although the fixtures had been used for some time prior to installation in the subject premises, they were not valueless as testified by the city’s appraiser. We fix their value at $3,900. We, therefore, affirm the award of $160,000. (Appeal from judgment of Monroe Special Term in condemnation proceeding.) Present — Bastow, P. J., Williams, Goldman, Del Vecchio and Henry, JJ.